 
 
I 
108th CONGRESS
2d Session
H. R. 4321 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2004 
Mr. Lynch introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part D of title XVIII of the Social Security Act to require the Secretary of Health and Human Services to negotiate and disclose lowest possible prices for prescription drug prices for Medicare beneficiaries. 
 
 
1.Negotiation and disclosure of lowest possible prices for prescription drugs under medicareSection 1860D–11 of the Social Security Act, as added by section 101(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by striking subsection (i) (relating to noninterference) and by inserting the following: 
 
(i)Negotiation and disclosure of best prices 
(1)NegotiationIn order to ensure that beneficiaries enrolled under prescription drug plans and MA–PD plans pay the lowest possible price, the Secretary shall have and exercise authority similar to that of the Secretary of Veterans Affairs, the Secretary of Defense, and the heads of other Federal agencies and departments that purchase prescription drugs in bulk to negotiate contracts with manufacturers of covered part D drugs, consistent with the requirements and in furtherance of the goals of providing quality care and containing costs under this part. In exercising such authority, the Secretary shall negotiate the best possible prices for such drugs. 
(2)DisclosureThe Secretary shall widely disseminate information on the prices for covered part D drugs negotiated under paragraph (1).. 
 
